Citation Nr: 0506177	
Decision Date: 03/04/05    Archive Date: 03/15/05

DOCKET NO.  03-22 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for bipolar disorder.

2.  Entitlement to a disability evaluation in excess of 40 
percent for mechanical low back pain with degenerative 
changes and scoliosis.


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel


INTRODUCTION

The veteran retired from the Army in August 1995 after 20 
years of active military service.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of rating decisions rendered by the Philadelphia, 
Pennsylvania, Regional Office and Insurance Center (RO) of 
the Department of Veterans Affairs (VA).


REMAND

The veteran asserts that his bipolar disorder originated 
during active service.  In the alternative, he has expressed 
a belief that, if his bipolar disorder preexisted service, it 
was aggravated by service.  

The Board notes that the veteran submitted a copy of a 
medical text from the Internet which notes that bipolar 
disorder may occur at any time, but the average age of onset 
is about 30 years.  This medical test was not associated with 
the claims folder when the statement of the case was issued 
in May 2003.  Applicable VA regulations require that 
pertinent evidence submitted by the appellant must be 
referred to the agency of original jurisdiction for review 
and preparation of a Supplemental Statement of the Case 
unless this procedural right is waived in writing by the 
appellant.  38 C.F.R. §§ 19.37, 20.1304(c) (2004).  A review 
of the claims folder does not indicate that any such waiver 
has been received.   Accordingly, a remand is required to 
allow the RO to consider this additional evidence.

The Board notes that the veteran's service medical records 
show that he was seen on various occasions with complaints 
relating to stress, marital problems, and alcohol abuse.  In 
December 1987, he complained of insomnia related to stress.  
He subsequently sought advice on how to handle stress which 
he reported was do to his job investigating rapes, thefts, 
etc.  He also complained of being "down in the dumps."  An 
impression of situational depression was noted.  He was seen 
for marital problems in September 1989 and was noted to be 
under stress in September 1992.  Post service private and VA 
medical records show that he has a current diagnosis of 
bipolar disorder.  In light of the foregoing, the Board is of 
the opinion that a new examination should be scheduled to 
ascertain whether the veteran's present bipolar disorder is 
related to his active military service.

With respect to the veteran's claim for a higher evaluation 
for his low back disability, a rating in excess of 40 percent 
was denied by rating action in August 2004.  The veteran 
subsequently submitted a statement asserting that the 
evaluation assigned for his low back condition was incorrect 
as an MRI of the lumbar spine had revealed multilevel 
degenerative disc disease.  The Board construes this 
statement as a notice of disagreement with the decision 
denying a higher rating for the veteran's service-connected 
low back disability.  The RO has not provided the veteran 
with a statement of the case in response to this notice of 
disagreement.  Because the notice of disagreement placed the 
issue in appellate status, the matter must be remanded for 
the RO to issue a statement of the case.  See Manlincon v. 
West, 12 Vet. App. 238, 240-41 (1999).  

Based on the discussion above, this case is REMANDED to the 
RO via the Appeals Management Center in Washington, D.C., for 
the following actions:

1.  The RO should furnish to the veteran 
a statement of the case addressing the 
issue of entitlement to a rating in 
excess of 40 percent for the service-
connected low back disability.  The 
veteran should be properly notified of 
the requirements to perfect an appeal 
with respect to this issue.

2.  The veteran should be requested to 
provide any pertinent evidence in his 
possession and to either provide a copy 
of any medical records, not already of 
record, pertaining to psychiatric 
treatment or evaluation of him since his 
discharge from service or to provide the 
identifying information and any 
authorization necessary to enable the RO 
to obtain such evidence on his behalf.

3.  The RO should undertake appropriate 
development to obtain any pertinent 
evidence identified but not provided by 
the veteran.  If the RO is unsuccessful 
in its efforts to obtain any such 
evidence, it should so inform the veteran 
and request him to submit the outstanding 
evidence.

4.  When all indicated record development 
has been completed, the veteran should be 
afforded a VA examination by a physician 
with appropriate expertise to determine 
the etiology of his present bipolar 
disorder.  The claims folder, to include 
a copy of this Remand, must be made 
available to and be reviewed by the 
examiner.  All indicated studies and 
tests should be accomplished, and all 
clinical findings should be reported in 
detail.  

Based upon the examination results, 
review of the veteran's pertinent medical 
history, and with consideration of sound 
medical principles, the examiner should 
provide an opinion as to whether it is at 
least as likely as not that the veteran's 
bipolar disorder originated during active 
duty or is otherwise etiologically 
related to service. 

The examiner should set forth the 
complete rationale for all opinions 
expressed and conclusions reached, in a 
typewritten report.

5.  The RO should also undertake any 
other development it determines to be 
indicated.

6.  Then, the RO should readjudicate the 
issue of entitlement to service 
connection for bipolar disorder on a de 
novo basis.  If the benefit sought on 
appeal is not granted to the veteran's 
satisfaction, the RO should issue a 
supplemental statement of the case and 
afford the veteran and his representative 
an appropriate opportunity to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  By this remand, the Board intimates no opinion as to 
any ultimate outcome warranted.  The appellant need take no 
action until he is otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Shane A. Durkin
	Veterans Law Judge
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




